Citation Nr: 0301457	
Decision Date: 01/27/03    Archive Date: 02/04/03	

DOCKET NO.  02-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to December 1976.  

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision.  A notice of 
disagreement was received in August 2001, a statement of 
the case was issued in February 2002, and a substantive 
appeal was received in February 2002.

The July 2001 rating determination also granted the 
veteran entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  In 
a written statement dated July 2001, the veteran wrote 
that if he were granted individual unemployability this 
would satisfy his appeal for bilateral hearing loss.  
Accordingly, the issues relating to entitlement to service 
connection for hearing loss were not certified to the 
Board by the RO as they have been considered withdrawn.

In July 2001, the veteran filed a claim seeking an annual 
clothing allowance.  It does not appear that this issue 
has been adjudicated by the RO.  It is referred to the RO 
for an initial determination.


FINDINGS OF FACT

1.  The veteran is currently service connected for a total 
right knee replacement, currently evaluated as 60 percent 
disabling; residuals of a bi-malleolar fracture of the 
left ankle, currently evaluated as 20 percent disabling; 
and hearing loss of the right ear, evaluated as 
noncompensable.

2.  The veteran's service-connected disabilities have not 
resulted in loss or permanent loss of use of one or both 
feet, loss or permanent loss of use of one or both hands, 
permanent impairment of vision of both eyes, or ankylosis 
of one or both knees or one or both hips.


CONCLUSION OF LAW

The criteria for establishing eligibility for financial 
assistance in acquiring an automobile and for specially 
adaptive equipment or adaptive equipment only are not met.  
38 U.S.C.A. §§ 3901, 3902 (West 1991); 38 C.F.R. § 3.808 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that several VA examinations have been 
performed and no further assistance to the veteran in this 
regard is required.  Further, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issue on appeal.  Moreover, the statement of the case 
issued in February 2002 specifically cited the VCAA.  This 
statement of the case effectively furnished notice of the 
type of evidence necessary to substantiate his claim as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  To the extent that VCAA may apply to the present 
appeal, the Board therefore finds that the notice and 
assistance requirements of the new and regulations have 
been met.

II. Factual Background

On VA examination in August 2000, the veteran complained 
bitterly of pain in the knee.  Examination of the knee at 
this time revealed that the veteran had from 4 degrees to 
85 degrees of motion with pain.  The veteran also had a 
bi-malleolar fracture of the left ankle.  8 degrees of 
dorsiflexion and 35 degrees of plantar flexion in the 
ankle were reported.  The diagnoses included a right total 
knee prosthesis with continuing pain and more loss of 
motion than usual and the residuals of a bi-malleolar 
fracture in the left ankle with some loss of motion.  X-
ray studies of the ankle revealed the ankle bony structure 
to be in "good shape."  

On VA examination in June 2001, a significant short-leg 
limp was indicated.  Examination of the right knee without 
the knee brace reveals an extension to 40 degrees when 
lying on the examination table.  Any stress placed on the 
leg resulted in the complaint of pain.  No unstable 
ligaments were found.  The diagnosis included a total knee 
replacement on the right with limited range of motion and 
probable reflex sympathetic dystrophy and chronic pain.  

In a July 2001 rating determination, the veteran was found 
totally disabled due to his service-connected 
disabilities.  The veteran is service connected for the 
following disorders:  (1)  A total knee replacement, 
evaluated as 60 percent disabling; (2) residuals of a bi-
malleolar fracture of the left ankle, evaluated as 
20 percent disabling; and (3) hearing loss of the right 
ear, evaluated as noncompensable.  

Written argument was submitted by the veteran's 
representative in March and November 2002.

III.  Analysis

Under 38 C.F.R. § 3.808, a certification of eligibility 
for financial assistance in the purchase of one automobile 
or other conveyance will be made where the claimant meets 
the requirements of paragraphs (a) (b) and (c) of this 
section.  Under 38 C.F.R. § 3.808(b), one of the following 
disabilities must exist and be the result of an injury or 
disease incurred or aggravated during active military, 
naval or air service:  (1) Loss or permanent loss of use 
of one or both feet; (2) loss or permanent loss of use of 
one or both hands; (3) permanent impairment of vision of 
both eyes; or (4) for adaptive equipment eligibility only, 
ankylosis of one or both knees or one or both hips.

In this case, the veteran would only be considered a 
"eligible person" to receive the benefit requested if 
either his right knee disorder or left ankle disorder 
resulted in the permanent loss of use of his right or left 
foot under 38 C.F.R.  § 3.808(b)(1)(i).  If the veteran 
does not qualify as an "eligible person" under the 
foregoing criteria he still may be entitled to adaptive 
equipment only if his service-connected disability results 
in ankylosis of the knee and adaptive equipment is deemed 
necessary for the veteran's license and safe operation of 
a vehicle under 38 C.F.R. § 3.808(b)(1)(iv).  

Based on a review of the VA examinations cited above, the 
Board cannot find that his service-connected right knee 
replacement or the residuals of the left knee fracture 
result in loss or permanent loss of use of either the foot 
or leg.  It cannot be said the remaining function in 
either joint would not be equally well served by an 
amputation stump at the site of either the knee or ankle.  
The veteran's own contentions would not support such a 
finding.  There is no paralysis of the popliteal nerve and 
the knee is not ankylosed in an unfavorable position.  See 
38 C.F.R. § 4.63.      

While there is evidence that the service-connected right 
knee disorder results in loss of motion and pain, there is 
nothing in the claims file to support the conclusion that 
the loss of the right knee motion equates to ankylosis.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  At the time 
of his most recent VA examinations, the veteran has been 
able to extend and flex his knee and ankle to at least 
some degree.  

Impairment caused by the service-connected right knee 
replacement does not satisfy the legal criteria for 
establishing entitlement to either a certification of 
eligibility for financial assistance in the purchase of an 
automobile and adaptive equipment or for adaptive 
equipment only.  Consequently, the claim must be denied.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

